Citation Nr: 0818480	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-35 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1984 to 
November 1984.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In July 2007, the veteran provided testimony at a hearing 
before the undersigned at the Nashville RO.  A transcript of 
the hearing is of record.

The veteran testified during his July 2007 hearing that he 
initially filed a claim for service connection for his back 
disability at a VA facility in Battle Creek, Michigan, in 
1984 and that the claim was denied.  The claims folders 
contain no records pertaining to this reported claim.  The 
Board will address the current appeals as initial claims for 
service connection. 

The veteran's appeal was previously before the Board in 
October 2007, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Current low back disability is not the result of a 
disease or injury in service.

2.  A current shoulder disability is not the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral shoulder disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2006, subsequent to the initial 
adjudication of the claims, VA notified the veteran of the 
evidence needed to substantiate his claims for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the June 2006 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.  

The veteran was provided information of the elements of 
Dingess notice, including the disability rating and effective 
date elements of his claim, by the June 2006 letter.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the February 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

The RO repeatedly requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
It also submitted information so that a search of alternate 
records could be conducted.  NPRC responded that after an 
extensive search, it had determined that the records either 
did not exist, that NPRC did not have them, or that further 
efforts to locate them would be futile.

The veteran did submit extensive service treatment records in 
his possession.

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  VA has complied with 
its duties to assist the veteran by submitting a request for 
alternate records and obtaining records in the veteran's 
possession.

While the veteran testified at his July 2007 hearing that he 
thought he had been provided a physical examination at the 
time of his discharge from active duty service, service 
treatment records submitted by the veteran do not contain a 
discharge examination report.  In addition, an October 2003 
response from the NPRC states that additional service records 
are not available.  The veteran also testified at his hearing 
that he began treatment with a chiropractor in 1987 for pain 
in his back, however, he has not provided VA with the 
information necessary to obtain records of this medical 
treatment.  The Board notes that treatment records dated in 
1987 pertaining to the veteran's service-connected knee 
disabilities are of record.

The veteran was provided a VA examination in response to his 
claims in December 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his low back and bilateral shoulder 
disabilities were sustained as a result of a fall down three 
flights of stairs during basic training.  Service treatment 
records document that the veteran fell down a flight of 
stairs in November 1984 and was treated at the hospital for 
injuries to his knees, back, and left arm.  He complained of 
pain in his knees and a swollen left elbow.  Examination of 
the back was negative.  No chronic back or chronic bilateral 
shoulder diagnoses were made.  As noted above, there is no 
separation examination report of record.  The veteran was 
given an entry level separation based on his performance.

The post-service medical evidence of record shows that the 
veteran reported the in-service fall to his physician in 
January 1987 while undergoing treatment for his service-
connected knee disabilities.  At that time, he stated that he 
had fallen off a balcony two years ago and injured his knees.  
He did not report incurring back or shoulder conditions.  

In September 1990 the veteran was treated in a hospital 
emergency room following the onset of pain and spasms in his 
back while working as a roofer.  He was found to have a very 
large herniated disc compressing the L5 and S1 left nerve 
roots of his lumbar spine, and underwent an emergency lumbar 
laminectomy and diskectomy.  His shoulder was noted to be 
nontender with full range of motion.  The veteran did not 
report incurring any prior injuries to his back or shoulders.  

A March 2002 treatment record from the veteran's private 
physician notes prior diagnoses of bursitis and tendonitis of 
the shoulders.  The veteran was found to have a history of 
rotator cuff inflammation and a herniated disc in his back.  
The veteran related his conditions to his 1992 work injury.  
In November 2002, the impression was "more of an impingement 
syndrome of the shoulder" and that he might have a mild AC 
sprain of the left shoulder after he tripped and fell.  

In March 2003, he was found to have mild impingement of the 
right shoulder following an injury three days earlier.  This 
was described as a new problem.  X-rays of both shoulders 
were normal.  

At his hearing the veteran testified that in 1987, he started 
seeing a chiropractor for treatment of a back disability, and 
that in 1984 he had attempted to file a claim for service 
connection for a back disability but had been "shot down."  
He reported that he had experienced trouble with his 
shoulders "all along."

On VA examination in December 2007, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine and 
bilateral shoulder strain.  His history of in-service injury 
was noted.  An X-ray examination of the shoulders was 
interpreted as showing a shortened distal clavicle consistent 
with prior trauma or resection.  The examiner stated that she 
was unable to provide an opinion as to the etiology of the 
veteran's conditions without resorting to mere speculation. 

The record clearly shows current diagnoses of low back and 
bilateral shoulder conditions.  In addition, the veteran has 
reported, and the service treatment records confirm, that he 
fell down a flight of stairs during service.  The Board finds 
that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
therefore demonstrated.

While the veteran has been diagnosed with low back and 
bilateral shoulder disabilities, there is no competent 
evidence of a chronic disease, such as degenerative 
arthritis.  Cf. 38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.307, 3.309(a) (West 2002).  Service connection 
on the basis of the presumptions afforded for chronic 
diseases is, therefore, not warranted.

The veteran has reported a continuity of symptomatology since 
service, testifying that he has experienced back and shoulder 
pain since his November 1984 injury.  The history he has 
provided is to the effect that he went to work immediately 
after his separation from service, but that he did not seek 
treatment for his conditions until 1987, three years after 
his discharge from active duty service, when he could no 
longer bear the pain.  However, the credibility of the 
veteran's history is weakened by the contemporaneous 
statements made to his health care providers relating his 
claimed disabilities to his multiple post-service injuries of 
the back and shoulders.  The Board therefore finds that the 
veteran's statements made for clinical purposes are more 
credible than those made for compensation purposes almost 
twenty years after his separation from active duty service.  

More significantly, the record also contains no competent 
medical evidence of a nexus between the veteran's current 
disabilities and his active duty service.  The December 2007 
VA examiner was unable to provide an opinion on the etiology 
of the veteran's conditions without resorting to speculation.  
The examiner's statement that he could not provide an opinion 
without resort to speculation, is the equivalent of saying it 
is less likely than not that there is a link between the 
current disability and surgery.  In this regard, the Court 
has held that medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the only 
opinion linking the current disabilities to service is that 
of the veteran.  As a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disabilities 
was more than three years after his separation from active 
duty service.  In addition, there is no medical evidence that 
the veteran's low back and shoulder disabilities are related 
to his active duty service.  The Board therefore concludes 
that the evidence is against a nexus between the veteran's 
claimed disabilities and his active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


